Citation Nr: 0500724	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A § 
1151 for congestive heart failure due to treatment at a VA 
medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active military service from April 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for congestive heart failure and a 
fungal infection.  In his substantive appeal received in May 
2003, the veteran clarified that he was appealing only the 
claim for congestive heart failure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to compensation under 38 
U.S.C.A. § 1151 for congestive heart failure.  This treatment 
is alleged to have occurred over a number of years and 
continued to the present.  He theorizes that the effects of 
medication given him through VA medical care in 1987 and from 
2001 through 2002, and failure to diagnose him properly, led 
to his congestive heart failure.  

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed in July 2002, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).

Remand is required in this case to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  In his December 2004 written 
argument before the Board, the veteran's representative 
requested that the veteran be afforded a VA examination 
consistent with the duty to assist provisions of the VCAA in 
order to determine whether there is a relationship between 
medications prescribed by VA, taken over a number of years, 
and the diagnosis of congestive heart failure in this 
veteran.  The Board agrees.  

Additionally, potentially relevant records have not been 
obtained by the RO.  In his May 2003 substantive appeal, the 
veteran stated that his doctor, Larry Kirven at Johnson 
County Memorial Hospital, had reviewed his medical records 
and concluded that he had valve leakage in his heart.  It 
also appears that the veteran applied for Social Security 
disability benefits in 1988, and it is unclear whether his 
complete treatment records from Care West Nursing Home and 
the Salt Lake VA Medical Center (VAMC) day hospital, dated 
from 1987 to 1989, have been obtained.  This should be 
accomplished on remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Mare arrangements to obtain the 
veteran's complete treatment records from 
Larry Kirven at Johnson County Memorial 
Hospital, as discussed in his May 2003 
substantive appeal; as well as his complete 
treatment records from Care West Nursing 
Home and the Salt Lake VAMC day hospital, 
dated from 1987 to 1989.  

2.  Request from SSA copies of all the 
documents or evidentiary material that were 
used in considering the veteran's claim(s) 
for disability benefits.  If these records 
are duplicates of those already on file, 
that fact should be annotated in the claims 
folder.  Any other pertinent records should 
be associated with the claims folder.

3.  Following completion of the foregoing, 
schedule the veteran for a VA examination 
by a specialist in cardiovascular disease.  
The claims folder and a copy of this remand 
must be made available for review by the 
medical examiner prior to the examination.  
The examiner should indicate in the 
examination report whether the claims 
folder was, in fact, reviewed.  

The examiner should express an opinion as 
to whether the veteran has an additional 
disability, i.e., congestive heart failure, 
which was proximately caused or aggravated 
by any VA medical treatment, including the 
effects of medication given him through VA 
medical care in 1987 and from 2001 through 
2002, or failure to diagnose him properly.  
If there is no such relationship, the 
examiner should specifically indicate so in 
the report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current congestive heart 
failure, the examiner must fully explain 
such relationship.  For example, was there 
any carelessness, negligence, lack of 
proper skill, error in judgment, or fault 
on the part of VA in furnishing 
treatment/care?   

If the examiner is of the opinion that any 
current congestive heart failure was caused 
by VA medical care, he or she should state 
whether it was an event not reasonably 
foreseeable as a result of the VA 
treatment/care.  

A rationale for any opinion expressed 
should be provided.

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the claimant, furnish him and 
his representative a supplemental statement 
of the case and afford a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


